Title: To Thomas Jefferson from George Jefferson, 19 March 1802
From: Jefferson, George
To: Jefferson, Thomas


            Dear Sir
              Richmond 19th. March 1802
            I have duly received your favor of the 16th. and have in compliance therewith given you credit by Mr. Barnes for the 130:$ received of Mosby for Mr. Short.
            The cyder has not yet arrived from Norfolk; which however, as yet, is of no consequence, as it could not have been forwarded, in consequence of the low water.
            There have not I believe been a dozen boats down from Milton in 5 or 6. months.
            I am Dear Your Very humble servt.
            Geo. Jefferson
          